Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed October 13, 2021 has been received, Claims 1-20 are currently pending, with Claims 2, 12, and 19 remaining with drawn from prosecution at this time.

Claim Objections
1.	Claims 13 and 14 are objected to because of the following informalities:  Claims 13 and 14 have incorrect status identifiers, as they were rejoined previously and are currently pending.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1, 3, 5, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce (US 2014/0075779).
Regarding Claim 1, Bruce discloses a sole structure for an article of footwear, the sole structure comprising: a midsole (140); a plate (150) including a first plate surface (150S) attached to the midsole and a second plate surface (i.e. bottom of 150) disposed on an opposite side of the plate than the first plate surface (as seen in Fig.1E); a first cushion (top 120) including a first cushion surface (120S) attached to the second plate surface and a second cushion surface (i.e. bottom surface of 120) disposed on an opposite side of the first cushion than the first cushion surface; a second cushion (bottom 120) including a third cushion surface (120S) opposing the second cushion surface of the first cushion, and a fourth cushion surface (i.e. bottom surface of 120) disposed on an opposite side of the second cushion than the third cushion surface (as seen in Fig.1E); and an outsole (110) including a first outsole surface (110b) attached to the fourth cushion surface and a second outsole surface (i.e. bottom surface of 110) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the first cushion and the second cushion of Bruce in the forefoot region, as also taught by Bruce, in order to provide the desired level of cushioning to a user’s foot during use of the shoe. When modified to be placed in the forefoot region, the first and second cushions of Bruce would extend along a longitudinal axis of the sole structure from a first end (i.e. front end, facing the toe end) disposed in a forefoot region and facing an anterior end of the sole structure to a second end (i.e. rear end, facing the heel end) disposed in the forefoot region and facing a posterior end of the sole structure. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI.

Regarding Claim 3, Bruce discloses a sole structure of Claim 1, wherein at least one of the first cushion and the second cushion comprises a fluid-filled chamber (para.51).



Regarding Claim 11, Bruce discloses a sole structure for an article of footwear, the sole structure comprising: a midsole (140); a plate (150) including a first plate surface (150S) attached to the midsole and a second plate surface (i.e. bottom of 150) disposed on an opposite side of the plate than the first plate surface (as seen in Fig.1E); a first cushion (top 120) including a first cushion surface (120S) attached to the second plate surface and a second cushion surface (i.e. bottom surface of 120) disposed on an opposite side of the first cushion than the first cushion surface; an outsole (110) defining a ground-contacting surface and spaced apart from the first cushion to form an offset gap (i.e. space between 110 & top 120) between the first cushion and the outsole (as seen in Fig.1E); and a second cushion (bottom 120) disposed within the offset gap and including a third cushion surface (120S) opposing the second cushion surface and a fourth cushion surface (i.e. bottom surface of 120) opposing the outsole (as seen in Fig.1E); the first cushion (top 120) and the second cushion (bottom 120) each extending in a direction from a medial side of the sole structure to a lateral side of the sole structure from a first side on one of the medial side or the lateral side of the sole structure to a second side on the one of the medial side or the lateral side of the sole structure (as seen in Fig.1B & 1E; the cushions 120, each extend from the ‘first’ medial side to the ‘second’ lateral side of the sole structure). Bruce does not specifically teach the first cushion and the second cushion each being confined to at least one of a forefoot region and a midfoot region of the sole structure in Fig.1E. However, Bruce 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the stacked cushion arrangement of Bruce in the forefoot region, as also taught by Bruce, in order to provide the desired level of cushioning to a user’s foot during use of the shoe. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI.

Regarding Claim 13, Bruce discloses a sole structure of Claim 11, wherein at least one of the first cushion and the second cushion comprises a fluid-filled chamber (para.51).

Regarding Claim 14, Bruce discloses a sole structure of Claim 13, wherein the fluid-filled chamber is pressurized (para.29 & 51).

Regarding Claim 15, Bruce discloses a sole structure of Claim 11, wherein the midsole comprises a polymer foam (para.48).

3.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce (US 2014/0075779) in view of Cook (US 2009/0100705).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure of Bruce’s fluid filled chambers to be within a range of 15-30 pounds per square inch, as taught by Cook, in order to provide the optimum level of support and cushioning to the foot of a user.


4.	Claims 6, 8-10, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce (US 2014/0075779) in view of Peyton (US 2012/0174432).
Regarding Claims 6 and 16, Bruce discloses a sole structure wherein the plate (150) is a first plate (Fig.1A). Bruce does not disclose the sole structure further comprises a second plate including a third plate surface attached to the midsole and a fourth plate surface disposed on an opposite side of the second plate than the third plate surface. However, Peyton teaches a sole structure having a single plate (50; Fig.4) or a first plate (i.e. forward 50) and a second plate (i.e. rear 50) including a third plate surface (51) attached to a midsole (40) and a fourth plate surface (52) disposed on an opposite side of the second plate than the third plate surface (as seen in Fig.11D; para.41).


Regarding Claims 8 and 18, When in combination Bruce and Peyton teach a sole structure wherein the third plate surface (51 of rear 50, Peyton) is attached to the midsole (of Bruce) between the first cushion (top 120 of Bruce) and the anterior end (i.e. forefoot end of Bruce) of the sole structure, and is also attached to the midsole between the first cushion and the posterior end (i.e. heel end of Bruce) of the sole structure (as evidenced by Fig.11D of Peyton & Fig.1A-B, and E of Bruce) .

Regarding Claim 9, When in combination Bruce and Peyton teach a sole structure of Claim 6, wherein the midsole is a midsole upper portion (top half of 40, Bruce), and wherein the sole structure further comprises a midsole lower portion (bottom half of 40, Bruce) disposed between the second cushion (bottom 120, Bruce) and a posterior end (i.e. heel end, Bruce) of the sole structure (as seen in Fig.1A-B & E, Bruce), the fourth plate surface (52 of Peyton) being exposed between the second cushion and the midsole lower portion (as evidenced by Fig.1E of Bruce, the plate surface would be exposed to the gap between the second cushion and the midsole lower portion, inasmuch as has been claimed by Applicant).


	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushion arrangement of Bruce to include a second set of cushions positioned laterally from the first set, as taught by Peyton, in order to provide customized medial and lateral stability and cushioning to the user’s foot when wearing the footwear.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claims 1, 3-11, 13-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-21 of copending Application No. 15/886571. Although the claims at issue are not identical, they are not patentably distinct from each other because they include the exact same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a Terminal Disclaimer is filed to overcome the nonstatutory double patenting rejection.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly amended limitations, are moot in view of the newly modified ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732